Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The examiner would like to update the last office action sent out on 1/25/2021 to correct typos.

Claims 1-20 are presented for examination.  This office action is in response to the amendment filed on 1/5/21.

 REASONS for ALLOWANCE
Claims 1-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20 and because the arguments set forth in the amendment filed on 1/5/2021 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a system, a method,  and a software medium for managing replication lag within a virtualized block storage device that is replicated across at least first and second zones of a cloud provider network, wherein the first and second zones are in communication via a communication 
The closest prior art, “Failover of Application Services” by Mehta et al. (US 2017/0293540) discloses a failover mechanism for failing over an application service, e.g., a messaging service, from servers in a first region to servers in a second region. Data is stored as shards in which each shard contains data associated with a subset of the users. Data access requests are served by a primary region of the shard. A global shard manager manages failing over the application service from a current primary region to a secondary region of the shard. A leader service in the application service replicates data associated with the application service from the primary to the secondary region, and ensures that the state of various other services of the application service in the secondary region is consistent. The leader service confirms that there is no replication lag between the primary and secondary regions and fails over the application service to the secondary region.  However, Mehta fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Another close prior art, “Techniques for a Linearizable Primary-Secondary Database System that Replicates Database Data with Eventual Consistency” by Tahara et al. (US 2019/0197173) discloses a linearizable primary-secondary database system that replicates database data with eventual consistency. The techniques include obtaining a logical clock value of a logical clock that orders transactions committed at a primary database system that includes a primary database. The logical clock value is obtained after a write transaction is committed at the primary database system and while processing a read request. The logical clock value is used to determine whether a 
Therefore, claims 1-20 are allowable over the prior art of records.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138